UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 000-54137 OXYSURE SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 71-0960725 (State or other jurisdiction of (IRS Employer incorporation or organization) Identification No.) 10880 John W. Elliott Drive, Suite 600, Frisco, TX75033 (Address of principal executive offices) (972) 294-6450 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ Our common stock is traded in the over-the-counter market and quoted on the OTCQB under the symbol “OXYS.” The aggregate market value of the issuer’s common stock held by non-affiliates of the registrant as ofNovember 13, 2013, was approximately $3,704,693 based on $.78, the per share price at which the registrant’s common stock was last sold on that date. The number of shares outstanding of the registrant’s class of $0.0004 par value common stock as of November 13, 2013was 24,217,806. INDEX Page Number PART I - FINANCIAL INFORMATION Item 1. Condensed Financial Statements (Unaudited) 1 Condensed Balance Sheets – September 30, 2013 and December 31, 2012 1 Condensed Statements of Operations –For the three and nine months ended September 30, 2013 and 2012 2 Condensed Statements of Cash Flows –For the nine months ended September 30, 2013 and 2012 3 Condensed Notes to Financial Statements 4– 21 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 27 PART II -OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults upon Senior Securities 28 Item 4. Mine Safety Disclosures 28 Item 5. Other Information 28 Item 6. Exhibits 28 SIGNATURES 29 PART I - FINANCIAL INFORMATION ITEM 1.CONDENSED FINANCIAL STATEMENTS OXYSURE SYSTEMS INC. CONDENSED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other current assets - Total current assets Property and equipment, net Intangible assets, net Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable and accrued expenses $ $ Related party payable Capital leases - current Notes payable - current Convertible notes payable Deferred revenue Total current liabilities Long-term liabilities Capital leases $ $ Notes payable Total long-term liabilities TOTAL LIABILITIES COMMITMENTS AND CONTINGENCY STOCKHOLDERS’ DEFICIT Preferred stock, par value $0.0005 per share; 25,000,000 shares authorized; 743,750 Series A convertible preferred shares issued and outstanding as of September 30, 2013 and 818,750 shares issued and outstanding as of December 31, 2012. Common stock, par value $0.0004 per share; 100,000,000 shares authorized; 24,217,806shares of voting common stock issued and outstanding as of September 30, 2013 and 22,548,678 shares issued and outstanding as of December 31, 2012. 197,779 shares of voting common stock subscribed but not issued as of September 30, 2013 and 0 shares subscribed but not issued as of December 31, 2012. 79 - Additional paid-in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS’ DEFICIT ) ) TOTAL LIABILITIESAND STOCKHOLDERS’ DEFICIT $ $ See accompanying notes to condensed financial statements 1 OXYSURE SYSTEMS INC. CONDENSED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended September 30, For the nine months ended September 30, Revenues, net $ Cost of goods sold $ $ Gross profit Operating expenses Research and development $ Sales and marketing Other general and administrative Loss from operating expenses ) Other income (expense) Other income (expense) Interest expense ) Total other income (expense) ) ) Net loss $ ) $ ) $ ) $ ) Basic net loss per common share $ ) $ ) $ ) $ ) Diluted net loss per common share $ ) $ ) $ ) $ ) Weighted average common shares outstanding: Basic Diluted See accompanying notes to condensed financial statements 2 OXYSURE SYSTEMS INC. CONDENSED STATEMENTS OF CASH FLOWS (UNAUDITED) For the nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Depreciation Amortization of intangible assets Prior period adjustment ) - Amortization of debt discount and warrant fair values related to convertible loans Amortization of original issuance and other discounts on notes payable - Amortization of other assets - Changes in deferred rent and leasehold improvement allowance Issuance of common stock options to employees as compensation Issuance of common stock for compensation - Issuance of common stock in exchange for services - Issuance of common stock in connection with research & development arrangements ) - Changes in current assets and liabilities: Accounts receivable ) ) Inventory ) Prepaid expenses and other current assets ) - Accounts payable and accrued liabilities ) Deferred revenue ) NET CASH USED IN OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of intangible assets ) ) Purchases of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES Loan proceeds, net Payment of capital leases ) ) Issuance of preferred stock - ) Issuance of common stock for cash - Proceeds from exercise of common stock options and warrants NET CASH PROVIDED BY FINANCING ACTIVITIES Net change in cash and cash equivalents ) Cash and cash equivalents, at beginning of period Cash and cash equivalents, at end of period $ $ Supplemental disclosure of cash flow information: $ 0 Cash paid during the period for: Interest $ $ Income taxes $ - $ - Supplemental non-cash investing and financing activities: Conversion of convertible notes issued in connection with rent agreements to common stock $ - $ See accompanying notes to condensed financial statements 3 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of significant accounting policies of OxySure® Systems, Inc. (“OxySure” or the “Company”) is presented to assist in understanding the Company’s financial statements. The accounting policies presented in these footnotes conform to accounting principles generally accepted in the United States of America and have been consistently applied in the preparation of the accompanying financial statements. These financial statements and notes are representations of the Company’s management who are responsible for their integrity and objectivity. OxySure Systems, Inc. (OXYS: OTCQB) (the “Company,” “OxySure,” “we,” “us,” or “our”) was incorporated on January 15, 2004 as a Delaware corporation. The Company is located in Frisco, Texas and is a medical technology company that focuses on the design, manufacture and distribution of specialty respiratory and emergency medical solutions. The company pioneered a safe and easy to use solution to produce medically pure (USP) oxygen from inert powders. The company owns nine (9) issued patents and patents pending on this technology which makes the provision of emergency duration or short duration oxygen safer, more accessible and easier to use than traditional oxygen provision systems. OxySure's products improve access to emergency oxygen that affects the survival, recovery and safety of individuals in several areas of need: (1) Public and private places and settings where medical emergencies can occur; (2) Individuals at risk for cardiac, respiratory or general medical distress needing immediate help prior to emergency medical care arrival; and (3) Those requiring immediate protection and escape from exposure situations or oxygen-deficient situations in industrial, mining, military, or other "Immediately Dangerous to Life or Health" (IDLH) environments. In 2008 the Company launched its first product utilizing this technology – a portable emergency oxygen system for lay person use, called the OxySure Model 615. On December 9, 2005, the Company received approval from the Food and Drug Administration (510K, Class II) for Model 615. The FDA approval is for over-the-counter purchase, without the need of a prescription. The Company has, at the present time, not paid any dividends and any dividends that may be paid in the future will depend upon the financial requirements of the Company and other relevant factors. While the Company has effectively managed its working capital deficit the going concern risk remains an issue for the company to manage.The Company has implemented, and plans to further implement several different strategies in order to help the Company ease the going concern issue.Refer to Note 10, “Going concern” of the Notes to Financial Statements for a partial list of the Company’s plans to mitigate the going concern issue. Basis of Presentation- The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from those estimates. Management further acknowledges that it is solely responsible for adopting sound accounting practices, establishing and maintaining a system of internal accounting control and preventing and detecting fraud. The Company’s system of internal accounting control is designed to assure, among other items, that (1) recorded transactions are valid; (2) all valid transactions are recorded; and (3) transactions are recorded in the period in a timely manner to produce financial statements which present fairly the financial condition of the Company.The interim financial statements include all adjustments which,in the opinion of management, are necessary in order to make the financial statements not misleading. The accompanying Condensed Financial Statements have been prepared in accordance with United States generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X promulgated by the Securities and Exchange Commission (“SEC”) and therefore do not contain all of the information and footnotes required by GAAP and the SEC for annual financial statements. The Company's Condensed Financial Statements reflect all adjustments that management believes are necessary for the fair presentation of their financial position, results of operations, comprehensive loss and cash flows for the periods presented. The information at December 31, 2012 in the Company's Condensed Balance Sheet included in this quarterly report was derived from the audited Balance Sheet included in the Company's Annual Report on Form 10-K for the year ended December 31, 2012 filed with the SEC on April 2, 2013. Where applicable, the Company's 2012 Annual Report on Form 10-K is referred to in this quarterly report as the “2012 Annual Report.” This quarterly report should be read in conjunction with the 2012 Annual Report. 4 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Use of estimates -The preparation of financial statements in conformity with generally accepted accounting principles in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosures of contingent assets and liabilities at the date of the financial statements, and the reported amount of revenues and expenses during the reported period.Actual results could differ from those estimated. Revenue Recognition- We recognize revenue when persuasive evidence of an arrangement exists, shipment has occurred, the price is fixed or determinable, and collectability is reasonably assured.Revenues are recognized from product sales, net of discounts and rebates.This revenue recognition policy is applied to both customers and distributors. Fees from licensees desiring to manufacture and distribute our products or derivative products using our intellectual property include initial license fees and royalties.Initial license fees are generally recognized upon granting of the license to the licensee.Royalties are recognized in the period earned. Deferred Revenue and Income -We defer revenue and income when we invoice a customer or a customer makes a payment and the requirements of revenue recognition have not been met (i.e. persuasive evidence of an arrangement exists, shipment from a company warehouse has occurred, the price is fixed or determinable and collectability is reasonably assured). Deferred Revenue was $2,976 and $499,225 as at September 30, 2013 and December 31, 2012, respectively. Cash and Cash Equivalents -Cash consists of all highly liquid investments purchased with maturity of three months or less to be cash equivalents. Cash and cash equivalents may at times exceed Federally-insured limits. To minimize this risk, the Company places its cash and cash equivalents with high credit quality institutions. Inventory– Our inventory consists of raw material and components for our portable oxygen systems as well as completed products and accessories.Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in first-out basis. Inventory components are parts, work-in-process and finished goods. Finished goods are reported as inventories until the point of title transfer to the customer. We write down our inventory value for estimated obsolescence equal to the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. These factors are impacted by market and economic conditions, technology changes, new product introductions and changes in strategic direction and require estimates that may include uncertain elements. Actual demand may differ from forecasted demand, and such differences may have a material effect on recorded inventory values. Management has established inventory reserves to cover estimated inventory losses for all work-in-process and finished goods related to products we manufactured, as well as raw material and components for those products that had no potential use in products to be manufactured in the future. Management is required to make judgments about the future benefit of our raw materials and components. Actual reserve requirements could differ significantly from Management’s estimates, which could have a significant unfavorable impact on our future gross margins. At September 30, 2013 inventories consisted of the following: September 30, Parts inventory $ Work in process Finished goods $ Total inventories $ Concentration of Credit Risk –We sell our products throughout the United States as well as in certain other countries.Sales to its recurring customers in the United States are generally granted on net 30-day credit terms. We perform periodic credit evaluations of our recurring customers and generally do not require collateral. In general, we require prepayment on all sales to customers outside the United States. An allowance for doubtful accounts is maintained for potential credit losses, which losses historically have not been significant. 5 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) We invest our cash in deposits and money market funds with major financial institutions.We place our cash investments in instruments that meet high credit quality standards, as specified in our investment policy guidelines. These guidelines also limit the amount of credit exposure to any one issue, issuer or type of instrument. Fair Value of Financial Instruments -Our financial instruments consist principally of cash and cash equivalents, accounts receivable and accounts payable.We believe that the recorded values of all of our other financial instruments approximate their fair values because of their nature and respective maturity dates or durations. The fair value of our long-term debt is determined by using estimated market prices. Assets and liabilities measured at fair value are categorized based on whether or not the inputs are observable in the market and the degree that the inputs are observable. The categorization of financial instruments within the valuation hierarchy is based upon the lowest level of input that is significant to the fair value measurement. The hierarchy is prioritized into three levels (with Level 3 being the lowest) defined as follows: Level 1: Inputs are based on quoted market prices for identical assets or liabilities in active markets at the measurement date. Level 2: Inputs include quoted prices for similar assets or liabilities in active markets and/or quoted prices for identical or similar assets or liabilities in markets that are not active near the measurement date. Level 3: Inputs include management’s best estimate of what market participants would use in pricing the asset or liability at the measurement date. The inputs are unobservable in the market and significant to the instrument’s valuation. The fair value of the majority of our cash equivalents was determined based on “Level 1” inputs. We do not have any marketable securities in the “Level 2” and “Level 3” category. We believe that the recorded values of all our other financial instruments approximate their current fair values because of their nature and respective relatively short maturity dates or durations. Property and Equipment– Property and equipment are recorded at cost with depreciation and amortization provided over the shorter of the remaining lease term or the estimated useful life of the improvement ranging from three to seven years. Renewals and betterments that materially extend the life of an asset are capitalized. Expenditures for maintenance and repairs are charged to expense when incurred. Furniture and fixtures are depreciated over five years. Machinery and equipments are depreciated over five to seven years. Software is depreciated over three years.Leasehold improvements are computed using the shorter of the estimated useful lives of the assets or the lease terms.Depreciation expense was $4,593 and $40,899 for the three month periods ended September 30, 2013 and 2012, respectively. Other Long-Lived Assets– We have two types of intangible assets – patents and trademarks.Intangible assets are carried at cost, net of accumulated amortization.Amortization expense for patents and trademarks was $7,508 and $7,489 for the three month periods ended September 30, 2013 and 2012, respectively. Intangible assets with definite useful lives and other long-lived assets are tested for impairment if certain impairment indicators are identified.Management evaluates the recoverability of its identifiable intangible assets in accordance with applicable accounting guidance, which requires the assessment of these assets for recoverability when events or circumstances indicate a potential impairment exists. Certain events and circumstances the Company considered in determining whether the carrying value of identifiable intangible assets may not be recoverable include, but are not limited to: significant changes in performance relative to expected operating results; significant changes in the use of the assets; significant negative industry or economic trends; and changes in its business strategy.In determining if impairment exists, we estimate the undiscounted cash flows to be generated from the use and ultimate disposition of these assets.If impairment is indicated based on a comparison of the assets’ carrying values and the undiscounted cash flows, the impairment loss is measured as the amount by which the carrying amount of the assets exceeds the fair value of the assets. Impairment charges for patents were $0 for each of the three month periods ended September 30, 2013 and 2012. 6 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Other Assets– We record Other Assets net of accumulated amortization. Amortization expense for Other Assets was $23,237 and $0 for the three month periods ended September 30, 2013 and 2012, respectively. Capitalization of software: The Company accounts for internal-use software and website development costs, including the development of its partner marketplaces in accordance with ASC 350-50 (Intangibles – Website cost). The Company capitalizes internal costs consisting of payroll and direct payroll-related costs of employees who devote time to the development of internal-use software, as well as any external direct costs. It amortizes these costs over their estimated useful lives, which typically range between three to five years. The Company’s judgment is required in determining the point at which various projects enter the stages at which costs may be capitalized, in assessing the ongoing value of the capitalized costs, and in determining the estimated useful lives over which the costs are amortized. The estimated life is based on management’s judgment as to the product life cycle. Allowance for Doubtful Accounts- We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of our customers to make payments.We periodically review these allowances, including an analysis of the customers’ payment history and information regarding the customers’ creditworthiness.Actual write-offs have not been materially different from the estimated allowance. We recorded bad debt expense of $0 for each of the three month periods ended September 30, 2013 and 2012. Research and Development Costs– Costs associated with the development of our products are charged to expense as incurred.$134,357 and $579 were incurred in the three month periods ended September 30, 2013 and 2012, respectively. Income Taxes -In accordance with Accounting Standards Codification (“ASC”) Topic 740, “Income Taxes” (“ASC 740”), we account for income taxes using an asset and liability approach, which requires recognition of deferred tax assets and liabilities for the expected future tax consequences of events that have been recognized in our Consolidated Financial Statements, but have not been reflected in our taxable income.A valuation allowance has been established to reduce deferred tax assets to their estimated realizable value.Therefore, we provide a valuation allowance to the extent that we do not believe it is more likely than not that we will generate sufficient taxable income in future periods to realize the benefit of our deferred tax assets.We recognize interest and penalties related to unrecognized tax benefits in income tax expense. Equity Warrants-We issued warrants to purchase shares of our common stock in connection with convertible notes. In accordance with ASC 470-20, Debt with conversions and other options, the proceeds from the notes were allocated based on the relative fair values of the notes without the warrants issued in conjunction with the notes and of the warrants themselves at the time of issuance. We record the fair value of the warrants at the time of issuance as additional paid in capital and as a debt discount to the notes.We amortize this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrants with the convertible notes, a beneficial conversion option is recorded as a debt discount reflecting the incremental conversion option intrinsic value of the conversion option provided to the holders of the notes. We also amortize this debt discount as interest expense over the life of the notes.The intrinsic value of each conversion option was calculated as the difference between the effective conversion price and the fair value of the common stock, multiplied by the number of shares into which the note is convertible. Stock-Based Compensation –We account for share-based payments, including grants of stock options to employees, consultants and non-employees; moreover, we issue warrants to the consultants and related parties.We are required to estimate the fair value of share-based awards and warrants on the date of grant. The value of the award is principally recognized as expense ratably over the requisite service periods. We have estimated the fair value of stock options and warrants as of the date of grant or assumption using the Black-Scholes option pricing model. 7 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) The expected term is based on the observed and expected time to exercise and post-vesting cancellations of options by employees.Upon the adoption of the accounting guidance, we continued to use historical volatility in deriving its expected volatility assumption as allowed under GAAP because we believe that future volatility over the expected term of the stock options is not likely to differ materially from the past. The risk-free interest rate assumption is based on 5-year U.S Treasury zero-coupon rates appropriate for the expected term of the stock options. The expected dividend assumption is based on the history and expectation of dividend payouts.The fair values generated by the Black-Scholes model may not be indicative of the actual fair values of the equity awards, as we do not consider other factors important to those awards to employees, such as continued employment, periodic vesting requirements and limited transferability.The amount of stock based compensation expenses is net of an estimated forfeiture rate, which is also based on historical data. For the three month periods ended September 30, 2013 and 2012, stock based compensation expense was approximately $22,038 and $(3,200), respectively, which consisted primarily of stock-based compensation expense related to stock options issued to the employees and recognized under GAAP. The Company follows ASC Topic 505-50, formerly EITF 96-18, “Accounting for Equity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling Goods and Services,” for stock options and warrants issued to consultants and other non-employees. In accordance with ASC Topic 505-50, these stock options and warrants issued as compensation for services to be provided to the Company are accounted for based upon the fair value of the services provided or the estimated fair market value of the option or warrant, whichever can be more clearly determined. The Company recognizes this expense over the period in which the services are provided. For each of the three month periods ended September 30, 2013 and 2012, stock based compensation expense was approximately $0 which consisted primarily of stock-based compensation expense related to stock options and warrants recognized under GAAP issued to consultants and other non-employees. The following table shows the components of the Company’s stock based compensation expense for employees, consultants and other non-employees: Three months ended September 30, Common Stock options issued for compensation $ $ ) Common Stock options and warrants issued for services - - Total $ $ ) Shipping and Handling Costs- Shipping and handling charges to customers are included in net revenues, and the associated costs incurred are recorded in cost of revenues. Advertising Costs -Advertising costs are charged to operations when incurred.We incurred $77,841 and $7,234 in advertising and promotion costs during the three month periods ended September 30, 2013 and 2012, respectively. 8 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Litigation and Settlement Costs- Legal costs are expensed as incurred. The Company records a charge equal to at least the minimum estimated liability for a loss contingency when both of the following conditions are met: (i)information available prior to issuance of the financial statements indicates that it is probable that an asset had been impaired or a liability had been incurred at the date of the financial statements and (ii)accrue the best estimate within a range of loss if there is a loss or, when there is no amount within a range that forms a better estimate, the Company will accrue the minimum amount in the range. The Company was not involved in any legal proceedings, litigation or other legal actions during the three months ended September 30, 2013. Net Income (Loss) Per Share -Basic earnings (loss) per share is computed based on the weighted average number of common shares outstanding. However, basic loss per share excludes anti-dilutive securities. Diluted earnings per share is computed based on the weighted average number of common shares outstanding, increased by the number of additional shares that would have been outstanding had the potentially dilutive common shares been issued, and reduced by the number of shares the Company could have repurchased from the proceeds from issuance of the potentially dilutive shares. Potentially dilutive shares of common stock include stock options and other stock-based awards granted under stock-based compensation plans and shares committed to be purchased under the employee stock purchase plan. The table below sets forth the computation of basic and diluted earnings (loss) per share: Three months ended September 30, Historical net loss per share: Numerator Net loss, as reported ) ) Less: Effect of amortization of interest expense on convertible notes - - Net loss attributed to common stockholders (diluted) ) ) Denominator Weighted-average common shares outstanding Effect of dilutive securities - - Denominator for diluted net loss per share Basic and diluted net loss per share $ ) $ ) The following outstanding options, warrants, convertible preferred shares and convertible note shares were excluded from the computation of basic and diluted net loss per share for the periods presented because including them would have had an anti-dilutive effect: Three months ended September 30, Options to purchase common stock Warrants to purchase common stock Common shares issuable upon conversion of convertible preferred stock Convertible note shares outstanding Restatements and Reclassifications- Certainfinancialstatement items have beenreclassified to conform to the current periods’ presentation.These reclassifications had no impact on previously reported net loss. Recent Accounting Pronouncements In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance and disclosure requirements for reporting amounts reclassified out of accumulated other comprehensive income. The guidance requires that an entity provide information about the amounts reclassified out of accumulated other comprehensive income by component. In addition, an entity is required to present, either on the face of the statement where net income is presented or in the notes, significant amounts reclassified out of accumulated other comprehensive income by the respective line items of net income but only if the amount reclassified is required under GAAP. The guidance became effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2012. This standard was adopted in the first quarter of 2013. 9 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 2 – INTANGIBLE ASSETS We have two types of intangible assets: patents and trademarks. We capitalize expenditures associated with patents and trademarks related to our various technologies. Capitalized costs include amounts paid to third parties for legal fees, application fees and other direct costs incurred in the filing and prosecution of patent and trademark applications. These assets are amortized on a straight-line method over their legal life. Intangible assets are reviewed for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset or asset group may not be recoverable in accordance with applicable accounting guidance. Impairment charges for patents were $0 for each of the three month periods ended September 30, 2013 and 2012. The carrying values of our amortized acquired intangible assets as of the September 30, 2013 are as follows: September 30, 2013 Gross Accumulated Amortization and write off Net Patents $ $ ) $ Trademarks $ $ ) $ $ $ ) $ Of the net amount of $399,953 in intangible assets as of September 30, 2013, approximately 91% is in patents and approximately 9% is in trademarks.Included in the $663,374 gross amount for patents and trademarks is $157,000 acquired from entities controlled by the founder of the Company in January 2004. The remaining $506,374 represents amounts paid to third parties for legal fees, application fees and other direct costs incurred in the filing and prosecution of patent and trademark applications. NOTE 3 – NOTES PAYABLE We have issued warrants for the purchase of shares of our restricted common stock in connection with raising equity and debt financing and for other professional services.The fair value of warrants issued is determined in accordance with Codification topic 470-20. Frisco Promissory NoteOn April 3, 2007 we entered into a note agreement with the City of Frisco, Texas for $243,000 (the “Frisco Note”) pursuant to an economic incentive package provided through the Frisco Economic Development Corporation (“FEDC”). The note required varying annual principal payments through August 2012.The note was non-interest bearing; however, interest has been imputed at 12.18% per annum. On March 22, 2011 we entered into an Amended and Restated Performance Agreement with the FEDC. In terms of the Amended and Restated Performance Agreement, the FEDC provided us with economic assistance in the form of the renewal and extension of the outstanding forgivable loan of $213,000 together with revised performance credits over 5 years, commencing on March 22, 2011 and ending on the earlier to occur of: (i) the full payment of the economic incentives; or (ii) March 31, 2016. 10 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 3 – NOTES PAYABLE (CONTINUED) The renewed Frisco Note requires varying annual principal payments through December 2015. The face value of the renewed note is $213,000, and the note is non-interest bearing; however, interest has been imputed at 12.34% per annum. On December 1, 2011 we received the first performance credit from the FEDC in the amount of $26,000 pursuant to the Amended and Restated Performance Agreement. Effective December 1, 2012 we received the performance credit from the FEDC in the amount of $39,000 pursuant to the Amended and Restated Performance Agreement. The unamortized discount at September 30, 2013 was $31,031, and the net amount of the Frisco Note as at September 30, 2013 was $116,969. Future principal payments of this note payable are as follows: $ $ Sinacola Subordinated, Convertible Notes. Fifth Landlord Note; Sixth Landlord Note: On March 23, 2011 we entered into a third rent satisfaction agreement (the “2011 RSA”) with our landlord, Sinacola. In terms of the 2011 RSA, certain of our rent obligations for the period January 1, 2011 through September 30, 2011 under our lease agreement, including base rent and deferred rent, are satisfied in full. We issued Sinacola two Promissory Notes pursuant to the 2011 RSA, as follows: Fifth Landlord Note:The first note (the “Fifth Landlord Note”) is a subordinated convertible note in the principal amount of $50,000. The Fifth Landlord Note carries no interest and is convertible, at Sinacola’s option, into the common stock of the Company at an exercise price of $1.00 per common share on the maturity date. 11 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 3 – NOTES PAYABLE (CONTINUED) Sixth Landlord Note:The second note (the “Sixth Landlord Note”) is a subordinated convertible note in the principal amount of $50,000. The Sixth Landlord Note carries no interest and is convertible into the common stock of the Company at an exercise price of $1.50 per common share on the maturity date.However, if the common stock has traded at $1.50 or above for four (4) consecutive weeks on a nationally recognized market (based on daily closing prices) then the Sixth Landlord Note is convertible at the Company’s option. Maturity Date– Each of the Fifth Landlord Note and the Sixth Landlord Note has a maturity date of September 30, 2013. We also issued Sinacola with 65,000 penny warrants pursuant to the 2011 RSA (the “2011 Landlord Warrant”).The 2011 Landlord Warrant is convertible into 65,000 shares of our common stock, and is exercisable in whole or in part at any time on or before March 23, 2016 at an exercise price of $.01 per share. In accordance with ASC 470-20,Debt with conversions and other options, the proceeds from the Fifth Landlord Note and the Sixth Landlord Note were allocated based on the relative fair values of the notes without the warrants issued in conjunction with the notes and of the warrants themselves at the time of issuance. We recorded the relative fair value of the warrant issued to Fifth Landlord Note in the amount of $32,207 as a debt discount upon issuance, and amortized this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrant with the subordinated convertible promissory note, a beneficial conversion option was recorded as a debt discount reflecting the incremental conversion option intrinsic value benefit of $17,793, at the time of issuance provided to the holder of the note, which we also amortize as interest expense over the life of the note. We recorded interest expense in the amount of $0 for each of the three month periods ended September 30, 2013 and September 30, 2012 in connection with the Fifth Landlord Note.We recorded the relative fair value of the warrant issued to Sixth Landlord Note in the amount of $32,207 as a debt discount upon issuance, and amortized this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrant with the subordinated convertible promissory note, a beneficial conversion option was recorded as a debt discount reflecting the incremental conversion option intrinsic value benefit of $15,540, at the time of issuance provided to the holder of the note, which we also amortize as interest expense over the life of the note. We recorded interest expense in the amount of $0 for the each of the three month periods ended September 30, 2013 and September 30, 2012 in connection with the Sixth Landlord Note. Seventh Landlord Note; Eighth Landlord Note: On August 15, 2011 we entered into a fourth rent satisfaction agreement (the “Second 2011 RSA”) with our landlord, Sinacola. In terms of the Second 2011 RSA, certain of our rent obligations for the period July 1, 2011 through December 31, 2011 under our lease agreement, including base rent and deferred rent, are satisfied in full. We issued Sinacola two Promissory Notes pursuant to the Second 2011 RSA, as follows: Seventh Landlord Note:The first note (the “Seventh Landlord Note”) is a subordinated convertible note in the principal amount of $50,050. The Fifth Landlord Note carries no interest and is convertible, at Sinacola’s option, into the common stock of the Company at an exercise price of $1.00 per common share on the maturity date. Eighth Landlord Note:The second note (the “Eighth Landlord Note”) is a subordinated convertible note in the principal amount of $50,050. The Eighth Landlord Note carries no interest and is convertible into the common stock of the Company at an exercise price of $1.50 per common share on the maturity date.However, if the common stock has traded at $1.50 or above for four (4) consecutive weeks on a nationally recognized market (based on daily closing prices) then the Sixth Landlord Note is convertible at the Company’s option. 12 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 3 – NOTES PAYABLE (CONTINUED) Maturity Date– Each of the Seventh Landlord Note and the Eighth Landlord Note has a maturity date of November 30, 2013. We also issued Sinacola with 65,065 penny warrants pursuant to the Second 2011 RSA (the “Second 2011 Landlord Warrant”).The Second 2011 Landlord Warrant is convertible into 65,065 shares of our common stock, and is exercisable in whole or in part at any time on or before August 15, 2016 at an exercise price of $.01 per share. In accordance with ASC 470-20,Debt with conversions and other options, the proceeds from the Seventh Landlord Note and the Eighth Landlord Note were allocated based on the relative fair values of the notes without the warrants issued in conjunction with the notes and of the warrants themselves at the time of issuance. We recorded the relative fair value of the warrant issued to Seventh Landlord Note in the amount of $32,223 as a debt discount upon issuance, and we amortize this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrant with the subordinated convertible promissory note, a beneficial conversion option was recorded as a debt discount reflecting the incremental conversion option intrinsic value benefit of $17,827, at the time of issuance provided to the holder of the note, which we also amortize as interest expense over the life of the note. We recorded interest expense in the amounts of $5,460 and $5,460 for the three months ended September 30, 2013 and September 30, 2012, respectively in connection with the Seventh Landlord Note.We recorded the relative fair value of the warrant issued to Eighth Landlord Note in the amount of $32,223 as a debt discount upon issuance, and we amortize this debt discount as interest expense over the life of the note.Additionally, as a result of issuing the warrant with the subordinated convertible promissory note, a beneficial conversion option was recorded as a debt discount reflecting the incremental conversion option intrinsic value benefit of $15,540, at the time of issuance provided to the holder of the note, which we also amortize as interest expense over the life of the note. We recorded interest expense in the amounts of $5,210 and $5,210 for the three months ended September 30, 2013 and September 30, 2012, respectively in connection with the Eighth Landlord Note. 13 OXYSURE®SYSTEMS, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS SEPTEMBER 30, 2013 (Unaudited) NOTE 3 – NOTES PAYABLE (CONTINUED) The Company issued four additional convertible notes with a face value totaling $245,000 during the three months ended September 30, 2013. The following table reflects the carrying values of our short-term and long-term notes payable as of September 30, 2013: Effective Interest Rate Principal Discount September 30, 2013 Current notes payable Sinacola, Third Landlord Note % $ - $ Sinacola, Fourth Landlord Note % - Sinacola, Fifth Landlord Note % - Sinacola, Sixth Landlord Note % - Sinacola, Seventh Landlord Note 44 % Sinacola, Eighth Landlord Note 42 % JMJ Financial Note1 78 % JMJ Financial Note2 % Tonaquint, Inc. Note 96
